People v Alexis (2016 NY Slip Op 07989)





People v Alexis


2016 NY Slip Op 07989


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2297 2332/11

[*1]The People of the State of New York, Respondent,
vMalachi Alexis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene D. Goldberg, J. at suppression hearing; Michael J. Obus, J. at plea and sentence), rendered October 29, 2013, convicting defendant of murder in the second degree, and sentencing him to a term of 19 years to life, unanimously affirmed.
The court's oral colloquy with defendant, viewed in conjunction with a written waiver, establishes a valid waiver of defendant's right to appeal (see People v Sanders, 25 NY3d 337, 341 [2015]; People v Lopez, 6 NY3d 248, 256—257 [2006]). This waiver forecloses review of defendant's suppression and excessive sentence claims.
Regardless of whether defendant validly waived his right to appeal, we find that the court properly denied his suppression motion, because the record establishes the lawfulness of an automobile stop and accompanying police conduct, as well as the voluntariness of defendant's statement. We also perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK